Exhibit 10.2

 

PERFORMANCE-VESTING

RESTRICTED STOCK AWARD AGREEMENT
UNDER THE HCC INSURANCE HOLDINGS, INC.

2008 FLEXIBLE INCENTIVE PLAN

 

This Restricted Stock Award Agreement (the “Agreement”) is entered into
effective as of the date of grant set forth on the signature page below (the
“Grant Date”) by and between HCC Insurance Holdings, Inc., a Delaware
corporation (the “Company”), and the undersigned employee of the Company or its
Subsidiary (“Employee”) (collectively, the “Parties”).  Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
HCC Insurance Holdings, Inc. 2008 Flexible Incentive Plan, as may be amended
from time to time (the “Plan”).

 

WHEREAS, under the terms of the Plan the Committee may grant awards of
Restricted Stock to Participants in the Plan;

 

WHEREAS, Employee is an eligible Participant in the Plan; and

 

WHEREAS, the Committee has approved an award of shares of Restricted Stock to
Employee on the terms and conditions hereof and subject to the restrictions set
forth herein as an incentive for Employee’s performance of services for the
Company and/or its Subsidiaries.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and such other good and valuable consideration, the Parties hereto
agree as follows:

 

1.                                      Grant of Restricted Shares.  As of the
Grant Date, the Company hereby grants and conveys to Employee the number of
shares of Restricted Stock specified on the signature page of this Agreement
(the “Restricted Shares”).

 

(a)                                 The Restricted Shares shall be subject to
the terms and provisions of the Plan, which are incorporated herein by this
reference.  Except to the extent expressly provided by the Plan, in the event of
any conflict between the terms and provisions of this Agreement and those of the
Plan, the terms and provisions of the Plan, including those with respect to the
powers of the Committee, shall prevail and be controlling.

 

(b)                                 The Restricted Shares shall be registered in
Employee’s name as of the Grant Date through a book entry credit in the records
of the Company’s transfer agent, but shall be restricted as described herein
during the period prior to the vesting of such shares in accordance with
Section 3 (the “Restriction Period”).  During the Restriction Period, any
certificates representing the Restricted Shares shall carry a legend evidencing
the restrictions of this Agreement.  The terms of any such legend shall be
determined by the Committee in its sole discretion.

 

(c)                                  Until the restrictions in Section 2 lapse
pursuant to Section 3, Employee shall not have all the rights of a stockholder
with respect to the Restricted Shares, including any applicable voting and
dividend rights.

 

1

--------------------------------------------------------------------------------


 

2.                                      Restrictions.

 

(a)                                 During the Restriction Period, Employee
shall not sell, transfer, pledge, assign, alienate, hypothecate, or otherwise
encumber or dispose of the Restricted Shares other than by will or the laws of
descent and distribution.  Any attempt to do so contrary to the foregoing shall
be null and void.

 

(b)                                 Except as specifically provided otherwise in
Section 3, if Employee terminates employment with the Company, voluntarily or
involuntarily, prior to the end of the Restriction Period, all of the unvested
Restricted Shares shall be forfeited and returned to the Company without the
payment of any consideration, and Employee shall have no rights with respect to
such forfeited Restricted Shares.

 

3.                                      Vesting.

 

(a)                                 The Restricted Shares granted hereunder
shall vest (and the restrictions imposed pursuant to Section 2 shall lapse) on
the third (3rd) anniversary of the Grant Date (the “Vesting Date”) based upon
the Company’s achievement of certain Operating Return on Equity and Total
Shareholder Return Performance Factors over the Performance Period (as defined
below).  The actual number of Restricted Shares that will vest on the Vesting
Date shall be the number of Restricted Shares granted hereunder (as set forth on
the signature page hereto) multiplied by the percentage (the “Performance
Factor”) determined by adding the Operating ROE Performance Factor and the TSR
Performance Factor. The Committee shall have the sole and final authority and
discretion to determine the Performance Factor.

 

(i)                                     “Operating ROE Performance Factor” shall
mean, if the cumulative Operating Return on Equity for the Performance Period
(“ROE”) is (A) less than 8.0%, zero percent (0%), (B) greater than or equal to
8.0%, but less than 10.0%, [12.5% + 37.5%*((ROE-8.0%)/2.0%)], (C) equal to
10.0%, fifty percent (50%), (D) greater than 10.0%, but less than 12.0%, [50.0%
+ 50.0%*((ROE-10.0%)/2.0%)], and (E) greater than or equal to 12.0%, one hundred
percent (100%).

 

(ii)                                  “TSR Performance Factor” shall mean the
performance factor listed opposite the Company’s Peer Group Rank in the
following table:

 

Peer Group Rank
(by TSR)

 

TSR Performance
Factor

 

1

 

100.0

%

2

 

87.5

%

3

 

75.0

%

4

 

62.5

%

5

 

50.0

%

6

 

37.5

%

7

 

25.0

%

8

 

12.5

%

9

 

0.0

%

10

 

0.0

%

 

2

--------------------------------------------------------------------------------


 

Peer Group Rank shall be determined by listing the Peer Group Companies in order
from highest Total Shareholder Return to lowest Total Shareholder Return.

 

(b)                                 For purposes of this Agreement:

 

(i)                                     “Involuntary Termination Without Cause”
shall have the meaning ascribed to such term in Employee’s written employment
agreement with the Company or any Subsidiary or, if none, shall mean the
involuntary termination of the Employee’s employment with the Company for any
reason other than:

 

(A)                               material dishonesty which is not the result of
an inadvertent or innocent mistake of the Employee with respect to the Company
or any of its Subsidiaries;

 

(B)                               willful misfeasance or nonfeasance of duty by
the Employee;

 

(C)                               a material violation by Employee of any
material term of his written employment agreement (if any) with the Company or
any Subsidiary as determined in the sole discretion of the Committee; or

 

(D)                               the Employee’s conviction of any felony, any
crime involving moral turpitude, or any crime (other than a vehicular offense
not involving DUI or personal injury) which in some material fashion results in
the injury of the Company’s or any Subsidiary’s reputation, business, or
business relationships.

 

In addition, Employee shall incur an Involuntary Termination Without Cause if
Employee is transferred to or employed by an entity other than the Company or a
Subsidiary in connection with a divestiture, spinoff, outsourcing, or similar
business transaction, even if Employee does not experience a common law
termination of employment in connection with such event or transaction.

 

(ii)                                  “Operating Return on Equity” shall mean
net earnings excluding after-tax net realized investment gain (loss),
other-than-temporary impairment credit losses and foreign currency benefit
(expense), divided by average shareholders’ equity excluding accumulated other
comprehensive income.

 

(iii)                               “Peer Group Companies” shall mean American
Financial Group, Argo Group International Holdings, Inc., The Chubb Corporation,
HCC Insurance Holdings, Inc., Markel Corporation, Navigators Group, Inc., Old
Republic International Corporation, RLI Corp., The Travelers Companies, Inc.,
and W.R. Berkley Corporation. In the event that the common stock of any Peer
Group Company ceases to be publicly traded during the Performance Period, the
Committee shall have the authority to substitute the common stock of any
successor in interest to the stock or assets of such Peer Group Company,
provided that the common stock of such successor is publicly

 

3

--------------------------------------------------------------------------------


 

traded and provided further that such successor is determined by the Committee
to be an appropriate Peer Group Company.  If the Committee substitutes the
common stock of a successor, the Total Shareholder Return of such successor
common stock over the entire Performance Period shall determine its Peer Group
Rank.  If the Committee determines that the common stock of a successor cannot
or should not be substituted for the common stock of a Peer Group Company that
has ceased to be publicly traded, then Peer Group Rank of such Peer Group
Company shall be based on Total Shareholder Return of such common stock as of
the date that such common stock ceases to be publicly traded or, at the judgment
of the Committee, wholly excluded from all calculations.

 

(iv)                              “Performance Period” shall mean the period
commencing January 1, 2013 and ending December 31, 2015.

 

(v)                                 “Termination Event” shall mean any of the
following:

 

(A)                               The Employee’s death;

 

(B)                               The Employee’s employment with the Company is
terminated due to Employee’s Disability; or

 

(C)                               The Employee’s employment with the Company is
terminated by the Company due to an Involuntary Termination Without Cause.

 

(vi)                              “Total Shareholder Return” shall mean, with
respect to a company, (A)(1) the price of such company’s common stock on the
last day of the Performance Period, minus (2) the price of such company’s common
stock on the first day of the Performance Period, plus (3) the aggregate gross
dividends paid, if any, on such company’s stock during the Performance Period,
divided by (B) the price of such company’s common stock on the first day of the
Performance Period.

 

(c)                                  Notwithstanding the provisions of
Section 3(a), if a Termination Event occurs during the Performance Period, a
pro-rata portion of the Restricted Shares granted hereunder shall vest (and the
restrictions required by Section 2 lapse) on the Vesting Date.  The number of
Restricted Shares that shall pro-rata vest (if any) on the Vesting Date shall be
(i) the number of Restricted Shares that would otherwise vest pursuant to
Section 3(a), multiplied by (ii)(A) the number of full calendar months between
the Grant Date and the date of the Termination Event, divided by (B) thirty-six
(36).

 

(d)                                 Notwithstanding the provisions of
Section 3(a), the Restricted Shares granted hereunder shall fully vest (and the
restrictions imposed by Section 2 shall lapse), immediately prior to the first
to occur of the following:

 

(i)                                     the date of a Change in Control of the
Company; or

 

(ii)                                  the date on which the Restricted Shares
are cancelled in exchange for cash or property (other than securities which are
considered Restricted Shares pursuant to Section 7) in connection with a merger
or other business transaction, reorganization, or event that is not a Change in
Control.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Except as provided in this Section 3, the
Restricted Shares shall not vest.

 

4.                                      Employment.  For all purposes of this
Agreement, the Employee shall be considered to be an employee of the Company for
so long as Employee is a common law employee of the Company or any Subsidiary,
and Employee’s employment relationship with an entity which was a Subsidiary
shall be deemed to have terminated as of the date on which such entity ceased to
be a Subsidiary (even if Employee does not experience a common law termination
of employment at such time).  References in this Agreement to the Company also
include any Subsidiary that employs the Employee.

 

5.                                      Delivery of Share Certificates;
Compliance with Securities Laws.  Upon the vesting of any Restricted Shares
granted hereunder, the Company shall direct its transfer agent to record such
shares as unrestricted or to deliver to Employee certificates evidencing such
shares.  If certificates are delivered to Employee, such certificates shall not
bear the legend referenced in Section 1(b).  Nothing herein shall obligate the
Company to register the Restricted Shares pursuant to any applicable securities
law or to take any other affirmative action in order to cause the issuance or
transfer of the Restricted Shares to comply with any law or regulation of any
governmental authority.  Employee will enter into such written representations
and agreements as the Company may reasonably request to comply with any
securities law.  The Company shall not be required to issue any shares prior to:
(a) the obtaining of any approval from any governmental agency which the Company
determines to be necessary or advisable; and (b) the Employee’s payment to the
Company of any federal, state or local tax or other withholding owed by Employee
as a result of vesting of the Restricted Shares.

 

6.                                      Tax or Legal Consequences; Tax
Withholding.

 

(a)                                 It is anticipated hereunder that the
Restricted Shares shall become taxable income to Employee upon the vesting
date(s) under Section 3.  Employee shall be responsible for his own tax
liability that arises as the result of this Agreement.  Employee acknowledges
and understands that (1) he may make an election under Section 83(b) of the Code
within 30 days after the Grant Date and (2) the Company does not provide any
legal or tax advice to him.

 

(b)                                 Employee shall pay to the Company, or make
arrangements satisfactory to the Company regarding payment to the Company of,
the aggregate amount of any federal, state, and local income, employment, Social
Security, Medicare, and other taxes that the Company is required to withhold in
connection with the Restricted Shares.  The Company shall have the right to
deduct any such taxes from any amounts paid to Employee by the Company or any
Subsidiary or to withhold the appropriate number of unrestricted shares upon
vesting of the Restricted Shares to satisfy such withholding requirements.

 

7.                                      Changes in Stock.  If, from time to time
during the Restriction Period, there is any stock dividend, stock split,
reorganization, recapitalization, merger, or other event described in Section 14
of the Plan, any and all new, substituted, additional, or other securities to
which Employee is entitled by reason of his ownership of the Restricted Shares
shall be considered the “Restricted Shares” for purposes of this Agreement and
shall be subject to the applicable restrictions, as described in this Agreement,
during the Restriction Period.

 

5

--------------------------------------------------------------------------------


 

8.                                      Confidential Information.  The purpose
of the Plan is to attract, retain and reward employees; to increase employees’
stock ownership and identification with the Company’s interests; to provide
incentive for remaining with and enhancing the value of the Company and its
Subsidiaries over the long-term; and to protect the Company’s Confidential
Information (defined below).  During Employee’s employment with the Company, the
Company agrees to provide Employee with new Confidential Information to which
the Employee has not previously had access and of which Employee has not had
previous knowledge.  “Confidential Information” includes information about the
Company’s business, proprietary, and technical information not known to others
that could have economic value to others if improperly disclosed.  Confidential
Information thus includes, without limitation, any information the Company
discloses to Employee, either directly or indirectly, in writing, orally or by
inspection of tangible objects, including without limitation, information and
technical data contained in the Company’s manuals, booklets, publications,
materials and equipment of every kind and character, as well as documents,
prototypes, samples, prospects, inventions, trade secrets, product ideas,
technical information, know-how, processes, plans (including without limitation,
marketing plans and strategies), specifications, designs, methods of operations,
techniques, technology, formulas, software, improvements, financial and
marketing information, pricing, premium and quote information, forecasts,
research, and the identity of any customers and consultants.  In exchange for
the Company’s promises to provide Employee with the Confidential Information
under this Agreement, Employee agrees that Employee shall not, either during the
period of Employee’s employment with the Company or at any time thereafter,
disclose to anyone, including, without limitation, any person, firm,
corporation, or other entity, or publish, or use for any purpose, any
Confidential Information, except as properly required in the ordinary course of
the Company’s business or as the Company specifically directs and authorizes.

 

9.                                      Notices.  Every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed to or delivered to the Party for whom it is intended at such address as
may from time to time be designated by him in a notice mailed or delivered to
the other Party.  Unless and until some other address is so designated, all
notices or communications by Employee to the Company shall be mailed or
delivered to the Company, care of its General Counsel, at 13403 Northwest
Freeway, Houston, Texas 77040-6094, and all notices or communications by the
Company to Employee shall be mailed or delivered to Employee’s address specified
on the signature page to this Agreement (as may be updated).

 

10.                               Amendments and Waivers.  Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by the Company and
Employee, or in the case of a waiver, by the Party against whom the waiver is to
be effective.  No failure or delay by any Party in exercising any right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.  To the maximum extent
permitted by law, (a) no waiver that may be given by a Party shall be applicable
except in the specific instance for which it was given and (b) no notice to or
demand on one Party shall be deemed to be a waiver of any obligation of such
Party or the right of the Party giving such notice or demand to take further
action without notice or demand.

 

11.                               No Right to Continued Service.  This Agreement
does not confer upon Employee any right to remain in the employ of the Company
or any Subsidiary, nor shall it interfere in any

 

6

--------------------------------------------------------------------------------


 

way with the right of the Company or any Subsidiary to terminate or change the
conditions of his employment at any time.

 

12.                               Confidentiality of Agreement.  The Employee
agrees that, as partial consideration for the granting of the Restricted Shares,
the Employee will keep confidential all information and knowledge which the
Employee has relating to the manner and amount of the Employee’s participation
in the Plan and under the terms of this Agreement; provided, however, that such
information may be given in confidence to the Employee’s spouse, to a financial
institution to the extent that such information is necessary in order to secure
a loan, or to Employee’s legal or tax advisors.

 

13.                               Effect of Payment.  Any payment or any
issuance or transfer of Shares to or on behalf of the Employee in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such person under this Agreement or the Plan.  The
Committee may require the Employee, as a condition precedent to such payment, to
execute a release and receipt therefor in such form as it shall determine.

 

14.                               Successors and Assigns; Binding Effect.  This
Agreement, and the rights and obligations of the Parties hereunder, may not be
assigned by either Party other than by will or the laws of descent and
distribution.  All of the terms and provisions of this Agreement shall inure to
the benefit of and be binding upon the Parties and their respective executors,
heirs, personal representatives, successors, and permitted assigns.

 

15.                               Entire Agreement.  This Agreement, along with
the Plan and any other written agreement between the Parties specifically
incorporated herein by reference, sets forth the entire understanding of the
Parties hereto with respect to the grant of the Restricted Shares to Employee. 
Any and all previous agreements, promises, representations, and understandings
between or among the Parties regarding the subject matter hereof, whether
written or oral, are superseded by this Agreement.

 

16.                               Interpretation.  The meaning assigned to each
term defined herein shall be equally applicable to both the singular and the
plural forms of such term and vice versa, and words denoting either gender shall
include both genders as the context requires.  Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning. 
The terms “hereof,” “herein” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement.  When a reference is made in
this Agreement to a Section, such reference is to a Section of this Agreement
unless otherwise specified.  The word “include”, “includes”, and “including”
when used in this Agreement shall be deemed to be followed by the words “without
limitation”, unless otherwise specified.  A reference to any Party to this
Agreement or any other agreement or document shall include such Party’s
predecessors, successors, and permitted assigns.  Reference to any law means
such law as amended, modified, codified, replaced, or reenacted, and all
rules and regulations promulgated thereunder.  All captions contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement, and shall not affect in any way the meaning or interpretation of this
Agreement.  The Parties have participated jointly in the negotiation and
drafting of this Agreement; therefore any rule of construction or interpretation
otherwise requiring this Agreement to be construed or

 

7

--------------------------------------------------------------------------------


 

interpreted against any Party by virtue of the authorship of this Agreement
shall not apply to the construction and interpretation hereof.  The Committee
shall have authority to construe this Agreement, to prescribe rules and
regulations relating to this Agreement, and to correct any defect, supply any
omission or reconcile any inconsistency in this Agreement.  All determinations
of the Committee under this Agreement shall be made in its sole and absolute
discretion.

 

17.                               Severability.  Any provision of this Agreement
that is invalid or unenforceable in any applicable jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

18.                               Employee Acknowledgment.  Employee
acknowledges that (a) he is knowledgeable and sophisticated as to business
matters, including the subject matter of this Agreement, (b) he has read this
Agreement and understands its terms and conditions, (c) he has had ample
opportunity to discuss this Agreement with his legal counsel and tax advisor
prior to execution, and (d) no strict rules of construction shall apply for or
against the drafter or any other Party.  It is the desire of the Parties hereto
that this Agreement be enforced to the maximum extent permitted by law, and
should any provision contained herein be held invalid or otherwise unenforceable
by a court of competent jurisdiction, the Parties hereby agree and confirm that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law.

 

19.                               Compliance with Code Section 409A.  The
Restricted Shares awarded under this Agreement are not intended to be subject to
Code Section 409A, including the authoritative guidance issued thereunder, and
shall be interpreted and administered to be exempt from the application of
Section 409A.

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Code Section 409A because the timing of such payment is not
delayed as provided in Section 409A for a “specified employee” (within the
meaning of Section 409A), then if Employee is a “specified employee,” any such
payment that the Employee would otherwise be entitled to receive during the
first six months following his separation from service from the Company shall be
accumulated and paid, within ten (10) days after the date that is six months
following Employee’s date of separation from service from the Company, or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes and interest such as, for example, upon
Employee’s death.

 

20.                               Clawback Policy.  Notwithstanding any
provisions in this Agreement or the Plan to the contrary, all Restricted Shares
granted hereunder which are subject to recovery under any law, government
regulation, stock exchange listing requirement or clawback policy adopted by the
Board (as may be amended) (“Clawback Policy”) shall be subject to such clawback
as may be made pursuant to such law, government regulations, stock exchange
listing requirement or Clawback Policy.

 

8

--------------------------------------------------------------------------------


 

21.                               Survival of Certain Provisions.  Wherever
appropriate to the intention of the Parties, the respective rights and
obligations of the Parties hereunder shall survive any termination or expiration
of this Agreement.

 

22.                               Governing Law and Venue.  This Agreement shall
be governed by and construed in accordance with the laws of the State of Texas,
without regard to the conflicts of laws principles thereof.  To the maximum
extent practicable this Agreement calls for performance and shall be performable
at the offices of the Company in Houston, Harris County, Texas.  Venue for any
dispute arising hereunder shall lie exclusively in the state and/or federal
courts of Harris County, Texas and the Southern District of Texas, Houston
Division, respectively, and the Parties hereby waive any objection that such
venue or forum is inconvenient.

 

23.                               Signature in Counterparts.  This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
The Parties agree that the delivery of this Agreement may be effected by means
of an exchange of facsimile signatures which shall be deemed original signatures
thereof.

 

24.                               EXPIRATION OF AGREEMENT.  IF THIS AGREEMENT IS
NOT SIGNED AND RETURNED TO THE COMPANY WITHIN 30 DAYS AFTER THE GRANT DATE, THIS
AGREEMENT AND THE RESTRICTED STOCK AWARD PROVIDED FOR HEREIN SHALL BE NULL AND
VOID, IN ITS ENTIRETY, AS OF THE GRANT DATE.

 

[REMAINDER OF PAGE LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

Name:

 

 

 

 

Grant Date:

 

 

 

 

Number of Restricted Shares Awarded:

 

 

 

 

 

 

COMPANY:

 

 

 

HCC INSURANCE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

Name:

 

 

10

--------------------------------------------------------------------------------